EXHIBIT 5.1 1735 Market Street, 51st Floor Philadelphia, PA 19103-7599 January 3, 2012 Tengion, Inc. 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 Re: Tengion, Inc. - Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel to Tengion, Inc., a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-8 (the “Registration Statement”), relating to the registration under the Securities Act of 1933, as amended, and issuance of up to an additional 958,519 shares of the Company’s common stock, $0.001 par value per share (the “Additional Shares”), pursuant to the Tengion, Inc. 2010 Stock Option and Incentive Plan (the “Plan”). In rendering this opinion, we have reviewed the Plan and such certificates, documents, corporate records and other instruments and matters of law as in our judgment are necessary or appropriate to enable us to render the opinion expressed below. In giving this opinion, we are assuming the authenticity of all instruments presented to us as originals, the conformity with the originals of all instruments presented to us as copies and the genuineness of all signatures. The opinion expressed below is based on the assumption that the Registration Statement has been filed by the Company with the Securities and Exchange Commission and will have become effective before any of the Additional Shares are issued, and that persons acquiring the Additional Shares will do so strictly in accordance with the terms of the Plan and will receive a prospectus containing all the information required by PartI of the Registration Statement before acquiring such Additional Shares.The opinion is also based on the assumption that the Additional Shares will continue to be duly and validly authorized on the dates that the Additional Shares are issued to participants pursuant to the terms of the Plan and, upon the issuance of any of the Additional Shares, the total number of shares of common stock of the Company issued and outstanding, after giving effect to such issuance of such Additional Shares, will not exceed the total number of shares of common stock that the Company is then authorized to issue under its Certificate of Incorporation, as amended and restated. Based on the foregoing, we are of the opinion that the Additional Shares, when issued pursuant to the Plan in accordance with the terms and conditions thereof (including, where applicable, the payment of any exercise price, the satisfaction of any vesting or forfeiture restrictions and the achievement of applicable performance goals), will be legally issued, fully paid and nonassessable. This opinion is limited to the matters expressly stated herein and no implied opinion may be inferred to extend this opinion beyond the matters expressly stated herein. This opinion is limited to the Federal law of the United States of America and to the laws of the State of Delaware. Atlanta |Baltimore |Bethesda |Denver |Las Vegas |Los Angeles |New Jersey |Philadelphia |Phoenix |Salt Lake City |San Diego|Washington, DC |Wilmington Tengion, Inc. January 3, 2012 Page 2 We consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement. Very truly yours, /s/ Ballard Spahr LLP Atlanta |Baltimore |Bethesda |Denver |Las Vegas |Los Angeles |New Jersey |Philadelphia |Phoenix |Salt Lake City |San Diego|Washington, DC |Wilmington
